                Case 17-51882-CSS       Doc 212    Filed 07/03/19    Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE




CHRISTOPHER S. SONTCHI                                                  824 N. MARKET STREET
    CHIEF JUDGE                                                        WILMINGTON, DELAWARE
                                                                            (302) 252-2888


                                          July 3, 2019

VIA CM/ECF
Anthony W. Clark                                         Anne I. Salomon
George Zimmerman                                         Kirkland & Ellis LLP
Skadden, Arps, Slate,                                    300 North LaSalle
Meagher & Flom LLP                                       Chicago, IL 60654
One Rodney Square
P.O. Box 636
Wilmington, DE 19899

Timothy P. Cairns
Laura D. Jones
Pachulski, Stang, Ziehl
& Jones, LLP
919 N. Market Street
17th Floor
Wilmington, DE 19801

      RE:    Paragon Litigation Trust v. Noble Corporation PLC, et al.
             Adv. Proc. No.: 17-51882(CSS)

Dear Counsel:

        I am writing with regard to the teleconference on July 2, 2019, and defendants’ follow up
letter regarding whether defendants have waived attorney client privilege for approximately
700 documents that were shared with third parties. At yesterday’s teleconference, the Court
issued an oral ruling, finding that the evidence submitted by defendants at the request of the
Court was insufficient to establish an exception to the waiver of attorney client privilege. The
Court noted that the three page declaration that was submitted was vague, short and lacking in
any specificity.
                Case 17-51882-CSS       Doc 212     Filed 07/03/19   Page 2 of 2



July 3, 2019
Page Two

       Defendants have written to the Court requesting an opportunity to file a more detailed
declaration and to submit further legal argument. The Court will not allow any further
submissions and reiterates its ruling that the documents are to be produced with reasonable
dispatch. This issue has been kicking around for months and defendants were given a fair
opportunity to make their case. While the waiver of privilege is a serious issue, further delay in
a resolution will prejudice plaintiff’s preparation for trial and could unduly delay trial. The
issue has been fully vetted and all parties have had a fair opportunity to be heard. It is time to
move on.


                                                       Sincerely,


                                                       _____________________________
                                                       Christopher S. Sontchi
                                                       Chief United States Bankruptcy Judge
CSS/cas
